Exhibit EMPLOYMENT AGREEMENT This Employment Agreement dated as of February , 2008 (this "Agreement") is entered into by and between Gallagher's Heating & Air Conditioning, Inc., a California corporation (the "Employer"), and Timothy E. Gallagher (the "Employee"). 1.Employment. The Employer hereby employs the Employee and the Employee hereby accepts employment with the Employer upon the terms and subject to the conditions set forth herein. 2.Duties and Responsibilities. The Employee shall be employed in such positions and hold such titles as may determined by the Board of Directors of the Employer from time to time. The Employee shall perform all services and tasks requested or assigned to of the Employee or otherwise reasonably incident to any position held by the Employee. The Employee shall be subject to the direction and control of the Board of Directors of the Employer and all such officers of the Employer as the Board of Directors or any senior officers of the Employer may determine from time to time. The Employee will devote his best efforts and his full time and attention to the performance of his duties, except for paid time off as permitted by Employer's general policies. The employment relationship between the parties shall be governed by the general employment policies, practices and rules of the Employer, including without limitation any employee handbook, except that when the terms of this Agreement differ from or are in conflict with the Employer's general employment policies, practices or rules, this Agreement shall control. Without limiting the foregoing, as part of his duties and responsibilities and without any additional compensation, if requested by the Employer, the Employee shall act as the qualifier for the Employer's licenses, maintain in good standing all of his individual licenses that may be used to qualify the Employer's licenses and take all such other actions as may be required, desired or requested by the Employer to act as the qualifier for the Employer or otherwise qualify the Employer licenses or enable the Employer to obtain all such licenses.
